Acknowledgements
This communication is in response to applicant’s response filed on 12/09/2020.
Claims 1, 3, 8-9, 11, and 16-17 have been amended. 
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that Zhang (US 20140033286) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) does not disclose, teach, or suggest the following limitations in amended claim 1: “in response to obtaining the indication, generating the first secure key as a one-time use secure key for the first mobile device based on the determining the first mobile device is a public computing device, wherein the one-time use secure key comprises a limit on a usage of the one-time use secure key for electronic transaction processing via the first mobile device,” examiner respectfully argues applicant’s argument is moot in light of the new grounds of rejection necessitated by the claim amendments. 

Applicant argues dependent claims 2-8, 10-16, and 19-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the new rejections necessitated by the claim amendments for claims 1, 9, and 17.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 5 and 13 claim “detecting the second secure key stored on the trusted mobile device,” but both claims depend ultimately from claims 1 and 9 which claim “obtaining an indication…wherein the indication is based on a second secure key stored on the trusted mobile device.” The claimed entity obtains an indication because said entity detects there is a .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ruparelia (US 20160364729) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193).

Regarding Claims 1 and 9, Ruparelia teaches determining, based on a location of the first mobile device, a trusted mobile device of a plurality of trusted mobile devices on which the user has been authenticated , wherein the trusted mobile device is associated with the location of the first mobile device (Paragraphs 0049-0050 and 0062 teach when the user enters the vicinity of the ATM kiosk, a pairing request is initiated by the on the user device. wherein the pairing request can be initiated by switching on the NFC/Bluetooth™ or any other short range protocol enabled at the User Device); in response to the obtaining, transmitting a second request to authenticate the user on the first mobile device to the trusted mobile device (Paragraph 0066 teaches the ATM kiosk on receiving the pairing command displays a password/passcode on an interface of the ATM kiosk, wherein the password/passcode is unique to every transaction and is generated at the Bank server, the user inputs the passcode/password into the user device that is displayed on the interface of the ATM kiosk in order to complete the pairing process (i.e., the Bank server generating a second request for the ATM to display for the user to input into the user device is transmitting the second request to authenticate the user)); obtaining an indication that the user has approved the second request on the trusted mobile device without the user providing a password corresponding to the user identifier to the first mobile device or the trusted mobile device (Paragraphs 0066 and 0087-0088 teach a check is performed to validate the passcode/password input by the User via the ATM kiosk; if the password/passcode is successfully verified, then the ATM kiosk issues a  in response to obtaining the indication, generating the first secure key as a one-time use secure key for the first mobile device based on the determining the first mobile device is a public computing device, wherein the one-time use secure key comprises a limit on a usage of the one-time use secure key for electronic transaction processing via the first mobile device (Paragraph 0071-0072, 0053-0055, and 0041 teach a token (i.e., one-time use secure key) is generated and sent to the device pairing module, then the device pairing module issues specific commands to the user interface on the user device; inputs provided on the user device are sent to the Banking module through the ATM kiosk to carry out the required transactions; the transactions performed on the user device are enabled by providing user inputs while the Device pairing module enables pairing with the user device for a predefined duration of time (e.g., a range of 120 seconds to 150 seconds); if the user exceeds the threshold on the buffer time, then the connection is lost; the user has to re-initiate the pairing session in order to process the transaction from the beginning (i.e., the token is a one-time token because the user will have to repair with the ATM once the time exceeds the threshold), then once pairing is successful, the Bank Server will generate a new token that will comprise a new session identifier)); and authenticating the user for the electronic transaction processing on the first mobile device without requiring, from the user, the password corresponding to the user identifier from the first mobile device or the trusted mobile device (Paragraph 0054 
However Ruparelia does not explicitly teach wherein the indication is based on a second secure key stored on the trusted mobile device; and the password corresponding to the user identifier from the first mobile device or the trusted mobile device based on the second secure key stored on the trusted mobile device.
Pieczul from same or similar field of endeavor teaches wherein the indication is based on a second secure key stored on the trusted mobile device (Paragraphs 0045-0046 and 0043 teach the mobile device (i.e., trusted mobile device) private key (i.e., second secure key) is applied to the cryptographic value to generate a second cryptographic value; the second cryptographic value is then encoded to generate a second code and rendered on the mobile device display, from which it can then be (or is) transmitted back over the visual channel to the computing entity; the mobile device private key remains securely stored on the mobile device, but is it also used to facilitate an operation (e.g., an authentication) with respect to the computing entity); and authenticating the user on the first mobile device based on the second secure key stored on the trusted mobile device (Paragraphs 0045-0046 teach at the computing entity, the second cryptographic value is recovered from the second code; the second cryptographic value is then applied at the computing entity to obtain access to the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Ruparelia which teaches obtaining an indication the user has approved the second request; and authenticating a user on the first mobile device to incorporate the teachings of Pieczul for the indication and the authentication to be based on a second secure key stored on the trusted mobile device.
There is motivation to combine Pieczul into Ruparelia because the process can be carried out reliably and efficiently over the visual authentication channel and without requiring the private key to leave the mobile device (Pieczul Paragraph 0046). This provides cryptographic schemes that enable use of such a private key while at the same time ensuring integrity and confidentiality of the key (Pieczul Paragraph 0007). 
However, the combination of Ruparelia and Pieczul does not explicitly teach obtaining, from a first mobile device, a first request to authenticate a user on a first user device based on a user identifier; determining, based on the first request, that a first secure key used to authenticate the user is not stored on the first mobile device; determining that the first mobile device is a public computing device based at least in part on the determining that the first secure key is not stored on the first mobile device.
Saxman from same or similar field of endeavor teaches obtaining, from a first mobile device, a first request to authenticate a user on a first user device based on a user identifier (Paragraphs 0083 and 0023 teach a user at a shared device (i.e., first mobile device) is using a software application that utilizes certain personal information that is stored at a resource server; the software application requests access from the resource server; the credential server and the resource server are distinct servers, but in some implementations the credential server and resource server are implemented on a single server system); determining, based on the first request, that a first secure key used to authenticate the user is not stored on the first mobile device (Paragraphs 0083 and 0023 teach the software application on the shared device (i.e., first mobile device) does not have a valid access token for the software application (e.g., no existing access token at all, the temporary access token is expired, etc.) (i.e., a first secure key is not stored on the first mobile device)); determining that the first mobile device is a public computing device based at least in part on the determining that the first secure key is not stored on the first mobile device (Paragraphs 0039 and 0050 teach a temporary access token is typically limited in both duration and scope, as described in more detail below; when a device (such as a shared device) seeks access to personal information, the device may include the access token with the request; the credential server comprises a token database that stores information about access tokens; the personal user device (i.e., trusted mobile device) uses a permanent 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ruparelia and Pieczul to incorporate the teachings of Saxman to obtain, from a first mobile device, a first request to authenticate a user on a first user device based on a user identifier; determine, based on the first request, that a first secure key used to authenticate the user is not stored on the first mobile device; and determine that the first mobile device is a public computing device based at least in part on the determining that the first secure key is not stored on the first mobile device.
There is motivation to combine Saxman into the combination of Ruparelia and Pieczul because the base invention is improved because the shared device (i.e., public device) receives an access token permitting an application executing on the shared user device to use the access token for retrieving at least a portion of the personal information for a limited time. The programs include instructions that detect a physical movement of the personal user device, where the movement meets predefined motion criteria. The programs also include instructions that 
Regarding Claim 1, Ruparelia teaches a system (Paragraph 0040 teaches a Bank server comprising the user application management module, the Device pairing module, and the Banking Module), comprising: a non-transitory memory (Paragraph 0045 teaches the server system includes one or more programs stored in the memory); and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations (Paragraphs 0093-0094 teach a “non-transitory machine-readable medium” that includes any tangible medium that is capable of storing, encoding, or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present subject matter, or that is capable of storing, encoding, or carrying data structures utilized by or associated with such instructions; the instructions may also reside, completely or at least partially, within the main memory and/or within the processor during execution thereof by the computer system).
Regarding Claim 9, Ruparelia teaches a method (Paragraph 0026 teaches a method to facilitate banking transactions by remotely pairing a user device with a cash dispenser and a transaction terminal such as an ATM through at least one of a plurality of short range frequency communication channels).

Regarding Claims 6 and 14, the combination of Ruparelia, Pieczul, and Saxman teaches all the limitations of claims 1 and 9 above; however the combination does not explicitly teach wherein the determining the trusted mobile device is performed in response to determining that the first mobile device is the public computing device.
Saxman further teaches wherein the determining the trusted mobile device is performed in response to determining that the first mobile device is the public computing device (Paragraphs 0083, 0085-0086 teach if the shared device 108 does not already have a valid access token 322 for the software application 118 (e.g., no existing access token 322 at all, the access token 322 is expired, etc.) then the software application 118 requests access. In the implementation of FIG. 7, the shared device 108 requests (702) access from the resource server 104/ the resource server forwards (704) the request to the credential server 102. The credential server, in turn, requests (706) access credentials from the personal device 106. In general, the user 110 enters the credentials using the user interface 206 of the personal user device 106 (e.g., user ID and password), and the personal device 106 provides (708) the credentials to the credential server; a permanent access token is stored on the personal user device, and the permanent token is transmitted to the credential server).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ruparelia, Pieczul, and Saxman to incorporate the further teachings of Saxman for the determining the trusted mobile device to be performed in response to determining that the first mobile device is the public computing device.


Regarding Claims 7 and 15, the combination of Ruparelia, Pieczul, and Saxman teaches all the limitations of claim 1 above; Ruparelia further teaches wherein the user is authenticated on the trusted mobile device based on information, other than the password, that identifies the user (Paragraph 0058 teaches the User Device is registered against the User Application Management module; when the User Device is registered against the User application management module, details such as the International Mobile station equipment identity (IMEI) number, Media access control (MAC) address, Model/Make of the User Device, Operating system of the User Device and other essential details are extracted from the user device by the Bank Server; by knowing the details of the user device, the Bank server is able to issue specific interfaces to the user device).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Zhang (US 20140033286) in further view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) in further view of Ruparelia (US 20160364729).

Regarding Claim 17, Zhang teaches a system (Paragraph 0045 teaches a server system), comprising: a non-transitory memory (Paragraph 0045 teaches  and one or more hardware processors coupled to the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations (Paragraph 0045 teaches the one or more programs may be for authenticating a user’s request to access information managed by the server system from a first client device, wherein the one or more programs, when executed by the one or more processors, cause the server system to perform) comprising: obtaining, from a first mobile device, a first request to authenticate a user on a first content viewing application based on a user identifier (Paragraphs 0081, 0060, 0045, and 0111-112 teach the user inputs a web address of a WeChat (i.e., social media app) login page on a computer (i.e., first user device) and the computer sends a page login request to the WeChat server over the Internet, and the display terminal generates a page login request and sends the page login request to the server, and the server receives the information access request from the first client device; the information access request may be triggered, for example, when the user of the first client device clicks on a sign-in button in an account sign-in webpage or when the user clicks on a link to access information associated with another user account, and the server system generates a unique identifier and returns the unique identifier to the first client device, wherein the unique identifier, which may be a 1D bar code, a 2D bar code, or a 3D bar code, is to be displayed on a display of the first client device; moreover, the unique identifier includes authentication information generated by the server system or the information access request (i.e., unique identifier includes user identifier)); in response to the obtaining, transmitting a second request to authenticate the user on the first mobile device to the trusted mobile device (Paragraphs 0065, 0068, 0045, and 0116 teach the server receives the page login request, generates an identification code according to the page login request, and sends the identification code to the display terminal (i.e., first user device), where the identification code includes the authentication identifier, and user scans the identification code on the login page with the scanning module in the application module where login is performed of the scanning terminal (i.e., second user device); the server receives a first message from a second client device, wherein the first message includes user account information at the server system and authentication information; ) before receiving the information access request from the first client device, the server system has already received a login request from the second client device, the login request including a username and a password and then generates a login entry at the server system if the username and the password match a user account at the server system (e.g., the second client device is a trusted user device); obtaining an indication that the user has approved the second request on the trusted mobile device without the user providing a password corresponding to the user identifier (Paragraphs 0082, 0070, 0045, and 0114 teach the user opens the application program for scanning a 2D code in WeChat on the mobile phone (i.e., second user device) and scans (i.e., indication) the 2D code displayed on the WeChat login page on the computer through the application program and generates scanning information and sends the scanning information to the WeChat server; and a determination is made whether the authentication information corresponds to the unique identifier generated by the server system (i.e., checks to see if a one-to-one mapping exists between the ; in response to obtaining the indication, obtaining context data descriptive of information being presented to the user in a second content viewing application (Paragraph 0118 teaches after authenticating the information access request, the server system generates a webpage using the information (i.e., context data) acquired from the second client device and associated with the user account information); and providing the context data to the first content viewing application to enable presentation of the information to the user in the first content viewing application (Paragraphs 0118 and 0084 teach the server system returns the webpage to the first client device to be displayed on the display of the first client device; for example, if the application module in the present invention is a web site, for example, a shopping web site, when the user finds a 2D code of an object on a computer or other outdoor display screens, the user may directly scan the 2D code through a scanning program in the shopping web site where login is performed on the mobile phone, so as to implement page login of the account at the web site corresponding to the computer so the user may perform shopping or other operations).
However, Zhang does not explicitly teach obtaining an indication that the user has approved the second request on the second user device without the user providing a password corresponding to the user identifier to the first user device or the second user device, wherein the indication is based on a second secure key stored on the second user device; and authenticating the user on the first content viewing application without requiring the password from the first user device or the second user device based on the second secure key stored on the second user device.
Pieczul from same or similar field of endeavor teaches obtaining an indication that the user has approved the second request on the trusted mobile device without the user providing a password corresponding to the user identifier to the first mobile device or the trusted mobile device (Paragraphs 0045-0046 teach a first code is received by the mobile device (i.e., second user device) over the visual channel, wherein the first code encodes a cryptographic value that secures other information (e.g., the application content) that has been received or generated at the computing entity (i.e., first user device); for example, the QR code (the encrypted session key) is then read from the laptop display using a front-facing camera of the mobile device (such as a smartphone) (i.e., user approves second request by scanning the QR code on the laptop by using a smartphone); the mobile device private key is then applied to the cryptographic value to generate a second cryptographic value; the second cryptographic value is then encoded to generate a second code and rendered on the mobile device display, from which it can then be (or is) transmitted back over the visual channel to the computing entity; for example, software executing on Bob's smartphone reads the encrypted session key (the QR code) and decrypts it with the private key stored on Bob's mobile device, then Bob's smartphone renders back a , wherein the indication is based on a second secure key stored on the trusted mobile device (Paragraph 0043 teaches the mobile device private key remains securely stored on the mobile device, but is it also used to facilitate an operation (e.g., an authentication) with respect to the computing entity); and authenticating the user on the first content viewing application without requiring the password from the first mobile device or the trusted mobile device based on the second secure key stored on the second user device (Paragraphs 0045-0046 teach at the computing entity, the second cryptographic value is recovered from the second code; the second cryptographic value is then applied at the computing entity to obtain access to the other information (by decryption), or to represent authenticity of the other information (as a digital signature); for example, the second code is rendered on the display of the mobile device and Bob's laptop includes a camera that scans the QR code rendered by the mobile device; the software executing on the laptop then recovers the cryptographic value encoded in the QR code and uses it to decrypt the original message (i.e., the user is authenticated on the first user device), which is now available to Bob's laptop in the clear).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Zhang which teaches obtaining an indication that the user has approved the second request on the trusted mobile device to incorporate the teachings of Pieczul for the indication is based on a second secure key stored on the second user device; and in response to obtaining the indication, authenticate the user on the first user device without requiring, from the user, the password 
There is motivation to combine Pieczul into Zhang because the process can be carried out reliably and efficiently over the visual authentication channel and without requiring the private key to leave the mobile device (Pieczul Paragraph 0046). This provides cryptographic schemes that enable use of such a private key while at the same time ensuring integrity and confidentiality of the key (Pieczul Paragraph 0007).
However, the combination of Zhang and Pieczul does not explicitly teach determining, based on the first request, that a first secure key used to authenticate the user is not stored on the first mobile device; determining that the first mobile device is a public computing device based at least in part on the determining that the first secure key is not stored on the first mobile device; determining, based on a location of the first mobile device, a trusted mobile device of a plurality of trusted mobile devices on which the user has been authenticated.
Saxman from same or similar field of endeavor teaches determining, based on the first request, that a first secure key used to authenticate the user is not stored on the first mobile device (Paragraphs 0083 and 0023 teach a user at a shared device (i.e., first mobile device) is using a software application that utilizes certain personal information associated with the user; the personal information is stored at a resource server and the software application needs an access token (i.e., first secure key) in order to retrieve personal information; if the shared device does not already have a valid access token for the software determining that the first mobile device is a public computing device based at least in part on the determining that the first secure key is not stored on the first mobile device (Paragraphs 0039 and 0050 teach a temporary access token is typically limited in both duration and scope, as described in more detail below; when a device (such as a shared device) seeks access to personal information, the device may include the access token with the request; the credential server comprises a token database that stores information about access tokens; the personal user device (i.e., trusted mobile device) uses a permanent access token after an initial authentication; the shared user device, however, uses temporary access tokens (i.e., first secure key) that inherently have a limited lifetime and a different set of access privileges; whereas a permanent token typically has plenary access to all personal information for the user, a temporary token may have access to a limited portion of the personal information (i.e., the credential server determines the shared user device is a public computing device because the shared user device does not have a permanent token, but instead is requesting a new/renewed (temporary) access token)); determining, based on a location of the first mobile device, a trusted mobile device of a plurality of trusted mobile devices on which the user has been authenticated (Paragraphs 0076, 0080,  transmits the token to credential server; in some implementations that use a permanent access token, the user is prompted to confirm that access privileges should be granted).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang and Pieczul to incorporate the teachings of Saxman to determine, based on the first request, that a first secure key used to authenticate the user is not stored on the first mobile device; determine that the first mobile device is a public computing device based at least in part on the determining that the first secure key is not stored on the first mobile device; determine, based on a location of the first mobile device, a trusted mobile device of a plurality of trusted mobile devices on which the user has been authenticated.
There is motivation to combine Saxman into the combination of Zhang and Pieczul because the base invention is improved because the shared device (i.e., public device) receives an access token permitting an application executing on the shared user device to use the access token for retrieving at least a portion of the personal information for a limited time. The programs include instructions that 
However, the combination of Zhang, Pieczul, Saxman, and Ruparelia does not explicitly teach generating the first secure key as a one-time use secure key for the first mobile device based on the determining the first mobile device is a public computing device, wherein the one-time use secure key comprises a limit on a usage of the one-time use secure key for electronic transaction processing via the first mobile device; and authenticating the user for electronic processing without requiring the password from the first mobile device or the trusted mobile device.
Ruparelia from same or similar field of endeavor teaches generating the first secure key as a one-time use secure key for the first mobile device based on the determining the first mobile device is a public computing device, wherein the one-time use secure key comprises a limit on a usage of the one-time use secure key for electronic transaction processing via the first mobile device (Paragraph 0071-0072 and 0053-0055 teach a token is generated and sent to the device pairing module, then the device pairing module issues specific commands to the user interface on the user device; inputs provided on the user device are sent to the Banking module through the ATM kiosk to carry out the required transactions; the transactions performed on the user device are and authenticating the user for electronic transaction processing without requiring the password from the first mobile device or the trusted mobile device (Paragraph 0054 and 0074 teach as indicated previously, the ATM kiosk is customized to facilitate/enable the banking transaction using the user device via the Bank server; the pairing process is configured in such a way that only one user can access the ATM kiosk for a particular transaction(s); the ATM kiosk issues the commands to the Banking module to complete the financial transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Pieczul, and Saxman to incorporate the teachings of Ruparelia to generate the first secure key as a one-time use secure key for the first mobile device based on the determining the first mobile device is a public computing device, wherein the one-time use secure key comprises a limit on a usage of the one-time use secure key for electronic transaction processing via the first mobile device; and authenticate the user for electronic transaction processing without requiring the password from the first mobile device or the trusted mobile device.
There is motivation to combine to Ruparelia into the combine Zhang, Pieczul, and Saxman because despite the security and authentication protocols available in ATM's, the user’s PIN can be traced in different ways, such as by tracking the user's 

Regarding Claim 19, the combination of Zhang, Pieczul, Saxman, and Ruparelia teaches all the limitations of claim 17 above; and Zhang further teaches wherein the first content viewing application and the second content viewing application include a first browser and a second browser, respectively (Paragraphs 0058 and 0064 teach the application module of the mobile phone may be a web site (i.e., first content viewing application, and the display terminal (i.e., computer) comprises a web page or login page (i.e., second content viewing application)).

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ruparelia (US 20160364729) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) in further view of Sheets (US 20150195133).

Regarding Claims 2 and 10, the combination of Ruparelia, Pieczul, and Saxman teaches all the limitations of claims 1 and 9 above; however the combination does not explicitly teach storing the second secure key within a hardware of the trusted mobile device.
storing the second secure key within a hardware of the trusted mobile device (Paragraphs 0024 and 0030 teach the memory of the personal device (i.e., trusted mobile device), or the computer readable storage medium of memory, stores the following data structure: a “permanent” access token (i.e., second secure key), which the personal device can use in lieu of requiring the user to enter access credentials every time the user accesses secured information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ruparelia, Pieczul, and Saxman to incorporate the further teachings of Saxman to store a second secure key within the trusted mobile device.
There is motivation to further combine Saxman into the combination of Ruparelia, Pieczul, and Saxman because of the same reasons listed above for claims 1 and 9.
However, the combination of Ruparelia, Pieczul, and Saxman does not explicitly teach a hardware secure element of the second user device.
Sheets from same or similar field of endeavor teaches a hardware secure element of the second user device (Paragraphs 0059 and 0066 teach prior to initiating a provisioning process to provision the account information to the second mobile device (i.e., first mobile device), the first mobile device (i.e., second user device) associated with the user may have performed a provisioning process to provision account information onto the first mobile device in a secure element, wherein the secure element may be a storage location on the mobile device and include a secure element identifier and provisioned account information).

There is motivation to combine Sheets into the combination of Ruparelia, Pieczul, and Saxman because the secure element may be a secure memory on the mobile device such that the data contained on the secure element cannot easily be hacked, cracked, or obtained by an unauthorized entity (Sheets Paragraph 0059).

Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruparelia (US 20160364729) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) in further view of Sheets (US 20150195133) in further view of Wilson (US 20160359848).

Regarding Claims 3 and 11, the combination of Ruparelia, Pieczul, Saxman, and Sheets teaches all the limitations of claims 2 and 10 above; however the combination does not explicitly teach storing the first secure key on the first mobile device.
Wilson from same or similar field of endeavor teaches storing the first secure key on the first mobile device (Paragraph 0048 teaches the authentication token and password reset key can be provided from the device service to the associated user device, then the associated user device can provide the authentication token and password reset key to the added user device, which then stores both the authentication token and password reset key).

There is motivation to combine Wilson into the combination of Ruparelia, Pieczul, Saxman, and Sheets because the entirety of the transfer trusted status stage can be performed in automated fashion, such that the user is not required to sign in and authenticate manually on the added user device (Wilson Paragraph 0048).
Regarding Claims 4 and 12, the combination of Ruparelia, Pieczul, Saxman, Sheets, and Wilson teaches all the limitations of claims 3 and 11 above; however the combination does not explicitly teach wherein the first secure key is generated further based on the second secure key associated with the trusted mobile device.
Pieczul further teaches wherein the first secure key is generated further based on the second secure key associated with the trusted mobile device (Paragraph 0046 teaches Bob's smartphone renders back a decrypted session key as another QR code (i.e., QR code is generated based on second secure key); the second code is rendered on the display of the mobile device, and Bob's laptop includes a camera that scans the QR code rendered by the mobile device; the software executing on the laptop then recovers the cryptographic value encoded in the QR code (i.e., laptop generates first secure key from scanning the QR code to recover second secure key previously encoded) and uses it to decrypt the original message).

There is motivation to further combine Pieczul into the combination of Ruparelia, Pieczul, Saxman, Sheets, and Wilson because of the same reasons listed above for claims 1 and 9.

Regarding Claims 5 and 13, the combination of Ruparelia, Pieczul, Saxman, Sheets, and Wilson teaches all the limitations of claims 4 and 12 above; however, the combination does not explicitly teach detecting the second secure key as being located on the trusted mobile device.
Pieczul further teaches detecting the second secure key as being located on the trusted mobile device (Paragraph 0043 teaches the mobile device private key remains securely stored on the mobile device, but is it also used to facilitate an operation (e.g., an authentication) with respect to the computing entity).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Ruparelia, Pieczul, Saxman, Sheets, and Wilson to incorporate the further teachings of Pieczul to detect the second secure key as being located on the second user device and determine that the second user device is the trusted user device.
.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruparelia (US 20160364729) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) in further view of Bhimanaik (US 8,627,438 B1).

Regarding Claims 8 and 16, the combination of Ruparelia, Pieczul, and Saxman teaches all the limitations of claim 1 above; however the combination does not explicitly teach selecting the trusted mobile device as a primary trusted device from a plurality of trusted mobile devices.
Bhimanaik from same or similar endeavor teaches selecting the trusted mobile device as a primary trusted device from a plurality of trusted mobile devices (Col. 4, lines 36-40, Col. 5, lines 53-62, and Col. 6, lines 37-41, teach the user may associated multiple trust devices with a particular customer account in the customer account store, and the customer account store may include a lookup table, wherein the authentication module may access the lookup table stored in the customer account store and identify the primary device (i.e., second user device) as a trusted device associated with a particular customer account based on a prior registration event).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to combine Bhimanaik into the combination of Ruparelia, Pieczul, and Saxman because the user may associate multiple devices having different levels of trust with a particular customer account in the customer account store, and the online resource provider may require addition authentication data from devices having a lower level of trust. For example, if the primary device is registered as a trusted device with the user's corporate account, the user may also register a personal device (such as a personal mobile phone) with the corporate account; however, additional authentication data may be required from the personal device to authenticate the secondary device for access to the corporate account, based on its lower level of trust relative to the primary device (Bhimanaik Col. 6, lines 37-49).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140033286) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) in further view of Ruparelia (US 20160364729) in further view of Banerjee (US 20160212113).

Regarding Claim 18, the combination of Zhang, Pieczul, Saxman, and Ruparelia teaches all the limitations of claim 17 above; however, the combination does not explicitly teach wherein the operations further comprise: selecting a trusted verification method from a plurality of trusted verification methods; and in response to selecting the trusted verification method, transmitting the second request to the trusted mobile device.
Banerjee from same or similar field of endeavor teaches wherein the operations further comprise: selecting a trusted verification method from a plurality of trusted verification methods (Paragraphs 0008, 0019, 0028, and 0068 teach the requested authentication information is determined based on the authentication policy associated with the protected resource, and the various security policies can also be selected and/or otherwise established during the registration process; furthermore, multi-factor authentication can be selected and/or otherwise triggered in response to an end-user requesting access to a protected resource, wherein the policies can include, by way of example, relative device proximity policies, geofencing policies, biometric identification policies, and/or movement policies; the credential management (ZPL) platform generates and sends an authentication information request to the secondary authentication device that is determined by the policy or policies); and in response to selecting the trusted verification method, transmitting the second request to the trusted mobile device (Paragraph 0068 teaches the authentication information request indicates additional information to be obtained by the secondary authentication device, and although a single request for information is shown, it is appreciated that the credential management (ZPL) platform may request additional information more than once depending on the policy and/or the information obtained in the authentication information responses from the secondary authentication device).

There is motivation to combine Banerjee into the combination of Zhang, Pieczul, and Saxman because the authentication (multi-factor) module is configured to provide a configurable multi-factor authentication. The multi-factor authentication is configured such that it is not intrusive, time consuming or confusing. The system can provide various multifactor authentication techniques that may seem invisible yet effective at ascertaining the authenticity of the identity of the end client (Banerjee Paragraph 0051).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140033286) in view of Pieczul (US 20140122884) in further view of Saxman (US 20140026193) in further view of Ruparelia (US 20160364729) in further view of Carlson (US 20140143137).

Regarding Claim 20, the combination of Zhang, Pieczul, Saxman, and Ruparelia teaches all the limitations of claim 17 above; however the combination does not explicitly teach wherein the context data corresponds to a particular stage of a transaction the user is conducting on the trusted mobile device.
wherein the context data corresponds to a particular stage of a transaction the user is conducting on the trusted mobile device (Paragraphs 0121 and 0127 teach the trusted device may generate a transaction request and send the transaction request to the trusted intermediary computer, wherein the transaction request may include an account designation that corresponds to an enrolled user identifier or trusted device identifier (e.g., a username, device serial number, or phone number), a transaction type (e.g., withdraw or transfer), an account type (e.g., checking, savings, etc.), and an amount (e.g., $100), and assuming the received information is validated and the trusted intermediary computer, trusted device, and/or user information matches the information in the pairing identifier entry, the untrusted device may now have all of the typical transaction data that the untrusted device controller may use in order to process the transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Zhang, Pieczul, Saxman, and Ruparelia to incorporate the teachings of Carlson for the context data to correspond to a particular stage of a transaction the user is conducting on the trusted mobile device.
There is motivation to combine Carlson into the combination of Zhang, Pieczul, Saxman, and Ruparelia because the trusted device is indirectly paired to the untrusted device through the trusted intermediary, and the trusted device completes a transaction at the untrusted device without communicating transaction information to the untrusted device (Carlson Paragraph 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685